Citation Nr: 0915234	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-11 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen the claim of  service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to January 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.

In March 2008, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the Veteran's claims file. 

The Board notes that entitlement to service connection for 
bilateral hearing loss and tinnitus was initially denied by 
the RO by rating action dated in April 2004.  The Veteran did 
not perfect a substantive appeal as to the issues.  In March 
2006, he sought to reopen the previously denied claims.  By 
rating action dated in March 2006, the RO continued the prior 
denials.  In the March 2007 Statement of the Case, the RO 
conducted a de novo review of the issues and denied service 
connection for the respective disabilities on the merits.  
The Board, however, is required to consider the question of 
whether new and material evidence has been received to reopen 
the previously denied issues because it goes to the Board's 
jurisdiction to reach the underlying claim despite the RO's 
findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  As such, the issues have been captioned as set forth 
above.




FINDINGS OF FACT

1.  Service connection for bilateral hearing loss and 
tinnitus was denied by the RO in a rating decision dated in 
April 2004, and the Veteran did not perfect a substantive 
appeal.

2.  Evidence submitted since the April 2004 RO decision 
relates to an unestablished fact necessary to substantiate 
the claims for service connection for bilateral hearing loss 
and tinnitus, and raises a reasonable possibility of 
substantiating the claims.

3.  Bilateral hearing loss did not have its onset during 
active service or result from disease or injury in service.

4.  Tinnitus has not been shown to have been incurred in or 
aggravated by service.


CONCLUSIONS OF LAW

1.  The unappealed April 2004 rating decision that denied the 
Veteran's claims of service connection for bilateral hearing 
and tinnitus loss became final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2008).

2.  The additional evidence received since the April 2004 RO 
rating decision which denied service connection for bilateral 
hearing loss and tinnitus is new and material, and the claims 
for service connection for bilateral hearing loss and 
tinnitus are  reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).

4.  The criteria for entitlement to service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In February 2004, prior to the initial adjudication of the 
Veteran's claim, he was notified of the evidence not of 
record that was necessary to substantiate the claims. H was 
told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.

A letter from VA dated in March 2006 also informed the 
Veteran of the prior final rating denial of service 
connection for bilateral hearing loss and tinnitus, and that 
new and material evidence was required to reopen these 
claims.  The letter provided the Veteran with notice of what 
evidence and information was necessary to reopen his 
previously denied claims and to establish entitlement to the 
underlying claim for the benefit sought on appeal.  See Kent 
v. Nicholson, 20 Vet. App 1 (2006).  The RO provided the 
Veteran the opportunity to submit additional evidence or 
request assistance prior to making a decision.

Since the Veteran's claim to reopen the previously denied 
claims of service connection for bilateral hearing loss and 
tinnitus are being reopened and denied on the merits by the 
Board, as discussed herein, there is no potential effective 
date or disability rating issue that would warrant additional 
notice as to the issues.  See Dingess/Hartman, 19 Vet. App. 
at 473.  Nevertheless, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date by letters dated in March 2006, June 
2006, and February 2008.  The content of the notice letters 
provided to the Veteran fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The Veteran has undergone a VA examination.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 

Reopening the previously denied claims of
service connection for bilateral hearing loss and tinnitus

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307 (2008).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a Veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2008); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

Service connection for certain chronic disorders, such as 
certain organic disorders of the nervous system, may be 
established based on a legal "presumption" by showing that 
either disability manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  Because the Veteran did not 
submit a substantive appeal to the April 2004 rating decision 
which denied service connection for bilateral hearing loss 
and tinnitus, that determination became final based on the 
evidence then of record.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran has asserted that he currently has bilateral 
hearing loss and tinnitus which is manifested as a result of 
active service as a Morse Code Intercept Operator during his 
tour of duty in Italy.

At the time of the April 2004 RO decision, the medical 
evidence of record included the Veteran's service personnel 
and medical treatment records, a post-service VA audiology 
report dated in July 2003, and a VA audio examination report 
dated in March 2004.

The Veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) of record shows that his 
military occupational specialty during service was APR 
Administrative Specialist.  It was also indicated that he had 
completed education and training which included Non Morse 
Intercept Operator and Morse Intercept Operator.

The Veteran's service treatment records revealed that there 
were no reports of, treatment for, or diagnoses of either 
bilateral hearing loss or tinnitus during his period of 
active service.  His discharge report of medical examination 
dated in January 1969 shows that clinical evaluation of the 
ears, generally, was normal.  Audiometric findings showed 
that pure tone thresholds in the bilateral ears at 500, 1000, 
2000, and 4000 Hertz were 0, 0, 0, and 0 decibels, 
respectively.  In the associated report of medical history, 
the Veteran indicated that he had never experienced ear 
trouble, running ears, or hearing loss.

The VA audiology report dated in July 2003 showed that the 
Veteran had a positive history of prior noise exposure.  A 
presence of tinnitus was noted.  Audiometric findings showed 
that pure tone thresholds in the right ear at 500, 1000, 
2000, 3000, and 4000 Hertz were 0, 5, 10, 50, and 65 
decibels, respectively. Pure tone thresholds in the left ear 
at 500, 1000, 2000, 3000, and 4000 Hertz were 0, 10, 15, 30, 
and 45 decibels, respectively.  Speech recognition was 100 
percent in each ear.  The assessment was mild to moderate 
sensorineural hearing loss above 2000 Hertz of the right ear 
and moderate sensorineural hearing loss above 2000 Hertz in 
the left ear.  There was no evidence of conductive or 
retrocochlear pathology.

The VA audio examination report dated in March 2004, shows 
that the examiner reviewed the Veteran's claims file in 
conjunction with conducting the examination of the Veteran.  
Hearing tests in service were noted to have been within 
normal limits.  The Veteran reported experiencing bilateral 
hearing loss and tinnitus.  He described particular 
difficulty hearing in group situations with ambient noise and 
understanding speech from a distance.  He denied any history 
of ear infections, ear surgeries, dizziness, or balance 
problems.  The Veteran indicated that during his period of 
active service, he had been a radio operator decrypting Morse 
code, at which time he had been exposed to a loud level of 
noise over the headphones, to include thunder and static from 
lightning.  He denied any additional noise exposure following 
his return from his tour of duty in Italy.  Upon his 
discharge from service, he reported working for the Central 
Intelligence Agency for six to eight months as a radio 
operator, followed by 27 years as a police officer.  He added 
that while working as a police officer, he had been required 
to use ear protection while shooting on the firing range.  He 
also indicated that he would be exposed to recreational noise 
while hunting and mowing the lawn (each with the use of ear 
protection).  As to the tinnitus, he described it as a 
constant ringing in both his ears.  He indicated that he was 
unsure of the onset, but that he recalled one of the first 
time he noticed it was in his civilian job, while in his 
patrol car, about 10 to 15 years earlier.

Physical examination revealed audiometric findings showed 
that pure tone thresholds in the right ear at 500, 1000, 
2000, 3000, and 4000 Hertz were 5, 10, 15, 50, and 60 
decibels, respectively.  Pure tone thresholds in the left ear 
at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 15, 20, 30, 
and 50 decibels, respectively.  Speech recognition was 92 
percent in each ear.  The examiner explained that the 
Veteran's 1969 separation examination report showed that his 
hearing was within normal limits.  The examiner added that 
the record did not substantiate the Veteran's claim of noise 
induced hearing loss during service.  The examination 
revealed hearing loss 30 years after service, and the 
probable effects of presbycusis were indicated.  The examiner 
reiterated the Veteran's 27 year career as a police officer, 
and concluded that the Veteran's hearing loss and tinnitus 
were not due to service-connected noise exposure, but more 
likely due to civilian noise exposure.

The RO denied the Veteran's claims in April 2004, concluding 
that there was no evidence showing that the bilateral hearing 
loss or tinnitus was related to active service.  The Veteran 
did not appeal this decision, therefore, it became final.

In March 2006, the Veteran submitted a request to reopen his 
previously denied claims for service connection for bilateral 
hearing loss and tinnitus.  In support of his claim, he 
submitted copies of his service personnel records showing 
training as a Morse and Non-morse Intercept Operator; a lay 
statement from his spouse, received in March 2006, describing 
the current manifestations of his bilateral hearing loss and 
tinnitus; and a private medical record from H. C. Phillips, 
M.D., dated in February 2006.

The private medical record from Dr. Phillips shows that the 
Veteran reported a history of gradual decreased hearing for 
years, accompanied by tinnitus.  A history of noise exposure 
in the course of his duties as a radio operator in service 
was noted.  Dr. Phillips added that the Veteran had tinnitus 
since service after use of the radio, and that he had hearing 
loss since the early 1970's.  The impression was that based 
upon his history and the present findings, the Veteran's 
hearing loss and tinnitus is as likely as not a result of 
exposure to a high noise environment while on active duty.

A lay statement from the Deputy Chief of the City of 
Alexandria, Virginia, Department of Police, dated in May 
2007, shows that the department was said to have required the 
use of hearing protection during all shooting at the firing 
range over the course of the Veteran's 37 year career with 
the department.  The policy of wearing hearing protection was 
said to be strictly enforced.  A copy of the department's 
Standard Operating Procedure was also included.

During his March 2008 Travel Board hearing, the Veteran 
reiterated his contentions that he had been exposed to noise 
during service as a radio operator decrypting morse code, at 
which time he had been exposed to a loud level of noise 
through his headphones, to include thunder and static from 
lightning.  He denied any subsequent noise exposure.  He 
indicated that following service, he had been employed in a 
clerical position with the Washington Gas Light Company, 
followed by his 27 years as a police officer.  The Veteran 
reiterated that he used ear protection during the entire 
course of his civilian career as a police officer.  He also 
denied any recreational noise exposure, to include hunting.

In light of the foregoing, the Board finds that new and 
material evidence has been received to reopen the claims for 
service connection for bilateral hearing loss and tinnitus.  
The above evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
Veteran's claims.  The additional medical evidence of record 
since the April 2004 RO decision includes the opinion of Dr. 
Phillips which suggests the Veteran's hearing loss and 
tinnitus is as likely as not a result of exposure to a high 
noise environment while on active duty, as well as, evidence 
from the Veteran's post-service employer confirming a policy 
of the use of ear protection during shooting on the 
department firing range.  For these reasons, the Board finds 
that new and material evidence has been received, and the 
claims for service connection for bilateral hearing loss and 
tinnitus are reopened. 

Merits Determination Analysis

Having reopened the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus, the Board 
will now address the issues on the merits.

Although the Veteran has asserted that he was exposed to 
noise during his period of active service while working as a 
radio operator, his service treatment records are completely 
negative of reports of, treatment for, or diagnoses of either 
bilateral hearing loss or tinnitus.  The Veteran's service 
treatment records, to include his separation physical 
examination, are highly probative as to the Veteran's 
condition during service and at the time of his release from 
active duty, as they were  generated with the specific 
purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertions which may be 
proffered in an attempt to secure VA compensation benefits.  
See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing 
that although formal rules of evidence do not apply before 
the Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  The January 1969 separation 
examination report is entirely negative for any symptoms 
associated with bilateral hearing loss or tinnitus and weighs 
heavily against the claim.  

There is no indication of a diagnosis of bilateral hearing 
loss or tinnitus of record until the July 2003 VA audiogram, 
which is more than 34 years following separation from 
service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds probative the March 2004 opinion of the VA 
examiner which concluded that the record did not substantiate 
the Veteran's claim of noise induced hearing loss during 
service; that hearing loss and tinnitus were probable effects 
of presbycusis; and that the hearing loss and tinnitus were 
not due to service-connected noise exposure, but more likely 
due to civilian noise exposure.  This opinion is considered 
probative as it was definitive, based upon a complete review 
of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). 

The Board has considered the February 2006 opinion of Dr. 
Phillips, in which it was suggested that the Veteran's 
hearing loss and tinnitus were as likely as not a result of 
exposure to a high noise environment while on active duty.  
However, a medical diagnosis is only as credible as the 
history on which it was based.  See Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); see also Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[ a diagnosis "can be no better than the facts alleged by the 
appellant."].  Dr. Phillips did not have access to the 
Veteran's claims file.  His opinion was made on the basis of 
primarily the Veteran's account, the facts underlying the 
assessments are not substantiated by the record, as at the 
time he was separated from active service there was no 
evidence of bilateral hearing loss or tinnitus.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (It is error to 
reject a medical opinion solely on the basis that the medical 
opinion was based on a history given by the Veteran.).  
Moreover, the Veteran's reports of a history of noise 
exposure have been inconsistent during the course of this 
appeal.  During his March 2004 VA examination, the Veteran 
reported being exposed to recreational noise while hunting 
and mowing the lawn (albeit with the use of ear protection), 
however, during his March 2008 Travel Board hearing, he 
denied any recreational noise exposure, to include hunting.  
Additionally, in his January 1969 report of medical history, 
the Veteran reported having never had ear trouble or hearing 
loss, however, during his March 2008 Travel Board hearing, he 
asserted that he first noticed his symptoms in 1968 or 1969.

When viewed against the background of the service medical 
records which are negative for bilateral hearing loss or 
tinnitus; the lack of any evidence of symptoms until 2003; 
and the negative nexus opinion from the VA examiner in March 
2004, the medical evidence of record does not establish that 
there is a nexus between any current diagnoses and service.  
Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann, 5 Vet. App. 
at 233 [the Board was not bound to accept opinions of two 
doctors who made diagnoses of PTSD almost twenty years 
following appellant's separation from service and who 
necessarily relied on history as related by appellant].

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As such, service connection for bilateral hearing loss and 
tinnitus must be denied. There is no evidence of a chronic 
disability during the Veteran's period of active service, or 
continuity of symptomatology after such period of active 
service, and no probative medical evidence associating the 
current bilateral hearing loss and tinnitus to service.  See 
Hickson, 12 Vet. App. at 253.

The Board has considered the Veteran's statements and 
testimony, as well as the lay statements submitted on his 
behalf, in support of his claim that he has bilateral hearing 
loss and tinnitus as a result of his service.  While 
certainly competent to describe the extent of symptomatology 
as witnessed, there is no evidence that the Veteran or those 
providing lay statements possess the requisite medical 
training or expertise necessary to render them competent to 
offer evidence on matters such as medical diagnosis or 
medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board also notes that there is no evidence of record to 
suggest that the Veteran had manifested bilateral hearing 
loss to a compensable degree within one year following his 
separation from active service.  As such, service connection 
based upon a presumption under the provisions of 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309, is not warranted.

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.   
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

New and material evidence having been received, the claims of 
service connection for bilateral hearing loss and tinnitus 
are reopened, and to this extent only the appeal is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


